DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 have been cancelled.  Claims 16-30 are cancelled.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-28, in the reply filed on 08/12/2021 is acknowledged.
Claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 29 and 30 have been cancelled.
Reasons for Allowance
Claims 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, or to reasonably suggest:
A tactile display comprising: 
a pin plate; and
 a switching matrix including a magnetically bistable axially symmetrical linear actuator for tactile applications including a hard magnetic rod, which is widened at one end; and 
a coil arranged on a printed circuit board in which the rod is freely movable in an axial direction;  and
wherein the rod of the actuator consists of a material having a coercive field strength.
The prior art of record fails to expressly teach or to reasonably suggest the apparatus further wherein the rod is constructed so as to be widened at one end, and  
wherein the actuator is axially surrounded by a hard magnetic sleeve having a significantly lower coercive field strength, wherein the actuator is freely movable in the sleeve in the axial direction, 
wherein an adjustment path of the rod is fixed by an excess length of the rod in comparison to that of the hard magnetic sleeve, and 
wherein the widened end of the rod forms a main pole, and an opposite end of the rod forms an auxiliary pole.


Discussion of The Related Prior Art
IINO (US 2020/0252009) teaches an inertial force imparting device including a pin plate, linear actuator including a coil and a rod which his constructed so as to have a rounded and therefore narrowed end.  Iino fails to expressly teach that the rod is constructed so as to be widened at one end; 
the actuator is axially surrounded by a hard magnetic sleeve having a significantly lower coercive field strength, wherein the actuator is freely movable in the sleeve in the axial direction, an adjustment path of the rod is fixed by an excess length of the rod in comparison to that of the hard magnetic sleeve, and the widened end of the rod forms a main pole, and an opposite end of the rod forms an auxiliary pole.

SPEDDEN (US 2005/0098044) teaches a movement actuator to move in unison along a first dimension a plurality of tactile elements that can be touched by a user of the tactile output, wherein the apparatus comprises a pin plate, coil and rod having a widened end as recited. Spedden fails to further teach that the actuator is axially surrounded by a hard magnetic sleeve having a significantly lower coercive field strength, wherein the actuator is freely movable in the sleeve in the axial direction, 
an adjustment path of the rod is fixed by an excess length of the rod in comparison to that of the hard magnetic sleeve, and the widened end of the rod forms a main pole, and an opposite end of the rod forms an auxiliary pole.

PARKER (US 5,717,423) teaches a machine display that can represent objects and information in a visual and three-dimensional form and can also have data entry and command capabilities. Parker fails to further teach that the actuator 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689